DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 3/3/2021.
Claims 1, 5-11, 15, 17, 19 and 20 are amended,
Claims 21-23 are new.
Claims 1-23 are pending in the current application.
Drawings
The drawings received on 3/3/2021 are accepted.
Allowable Subject Matter
Claims 1-23 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art appears to be US 6007393 which discloses a surfboard with ridges or steps and a central channel running longitudinally through the steps.  .
Regarding clam 1: The prior art does not disclose a wave riding board with steps extending partially around the left edge or right edge of the board.  
Regarding claim 10: The prior art does not disclose the combination of one or more steps on the bottom of the board with one or more notches in at least the right edge or left edge between the rear and the one or more steps.
Regarding claim 15:  The prior art does not disclose a wave riding board comprising one or more steps and a pair of channels defined at least partially between the one or more steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/ANTHONY D WIEST/Primary Examiner, Art Unit 3617